WRIT DENIED.
Suspicionless stops are permitted under a variety of situations. State v. Eppinette, 36,825 (La.App.2d Cir.2/11/03), 838 So.2d 189. Public safety requires some flexibility for police to investigate and prevent crime. State v. Wesley, 28,012 (La.App.2d Cir.4/3/96), 671 So.2d 1257. For example, police officers are justified in ordering passengers out of cars, for officer safety. It may be a slight inconvenience, but it is not a serious intrusion upon privacy interests. State v. Landry, 588 So.2d 345 (La.1991). Equally, a state law enforcement agent’s brief stop of a citizen on a public waterway as a known witness to an observed violation of safety regulations is not a serious intrusion upon privacy interests. See, Illinois v. Lidster, 540 U.S. 419, 124 S.Ct. 885, 157 L.Ed.2d 843 (2004).